As stated in the original opinion herein, there was a plea of guilty by appellant. The jury declined to grant him a suspended sentence and gave him a term of five years in the penitentiary. In his motion for new trial appellant does not contend that he was wrongfully induced to plead guilty, nor is it contended that he was not of sound mind, nor that he was unduly influenced. The evidence appearing in the record amply supports the verdict of the jury, and we are unable to find anything upon which *Page 342 
this court would be induced to grant the motion for rehearing. The motion, therefore, will be overruled.
Overruled.